Citation Nr: 1026363	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the Army from July 1958 to 
July 1960, followed by service in the Reserves.  He did not serve 
in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision, in which the RO 
denied the Veteran's request to reopen his claim for service 
connection for bilateral hearing loss.  This rating decision also 
denied his claims for service connection for bilateral tinnitus, 
for diabetes mellitus and for COPD.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a March 2010 Travel Board hearing; a copy of the hearing 
transcript is associated with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss, for bilateral tinnitus, for diabetes mellitus, and 
for COPD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  An unappealed November 1991 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence associated with the claims file since the 
November 1991 rating decision includes evidence that is not 
cumulative or redundant of evidence of record at the time of the 
November 1991 rating decision and relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision, denying entitlement to 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 
(2009).

2.  As evidence received since the November 1991 rating decision 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for bilateral hearing loss are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection for 
bilateral hearing loss, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal with 
regard to this issue have been accomplished.

II. Petition to Reopen

In a November 1991 rating decision denied the Veteran's original 
claim for entitlement to service connection for bilateral hearing 
loss, finding that the disability was not shown in service or 
during the presumptive period after service (one year).  In a 
letter dated the same month, the RO gave notice of the denial and 
informed the Veteran of his appellate rights.  The Veteran did 
not file a notice of disagreement to this rating decision; 
therefore, it became final as to the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for bilateral hearing loss was 
received by VA in April 2005.

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly-received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial was the November 1991 rating 
decision.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be credible").

Because the basis of the prior final denial in November 1991 was 
that there was no evidence of bilateral hearing loss in service 
or within one year of service discharge, in this case, the new 
and material must show that the Veteran's bilateral hearing loss 
is linked to service.    

Bilateral high frequency sensorineural hearing loss was assessed 
in a November 2000 VA audiology treatment note.

In an August 2005 statement, the Veteran claimed to have been 
assigned to the rifle range, airport and motor pool construction 
sites as well as combat training sites on a daily basis during 
service.  During his March 2010 hearing, he testified that he was 
exposed to acoustic trauma during his assignment to a combat-
ready Army Reserve unit as an assistant training officer.  This 
acoustic trauma included helicopter noise and gunfire from the 
firing range.  He claims that his hearing loss began after his 
exposure to acoustic trauma and has worsened over time.

The Board finds that this additional evidence is neither 
cumulative nor duplicative of evidence previously of record nor 
was it previously considered by agency adjudicators, and as such 
it is "new."  The new evidence now includes a confirmed diagnosis 
of bilateral hearing loss and the Veteran's testimony and 
statements that links his hearing loss to service, i.e., relates 
to a fact that may provide a reasonable possibility of 
substantiating the claim as it bears directly and substantially 
upon the specific matter under consideration and must be 
considered in order to decide the merits of the claim.  
Accordingly, the Board concludes that the criteria for reopening 
service connection for bilateral hearing loss are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for bilateral hearing loss has been received, 
to this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for 
service connection for bilateral hearing loss, VA again should 
consider the claim on the merits, in the first instance, to avoid 
any prejudice to the appellant.  The Board also finds that 
additional action on this claim and his other claims for service 
connection is warranted

In this regard, the Veteran testified during the March 2010 
hearing that he received Social Security Administration (SSA) 
benefits due, in part, to his lung disability.  The actual 
decision by the SSA, and the medical records on which that 
decision was based, are not of record.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  Thus, 
the Board finds that VA should obtain and associate with the 
claims file copies of any SSA disability determination and all 
medical records underlying any such determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

During his March 2010 hearing, the Veteran also testified that he 
was exposed to acoustic trauma, including firearm and helicopter 
noise, during active duty and in the Army Reserve.  He reported 
being assigned to the 102nd Aviation Company located in Kansas 
City, Missouri for two years after being discharged from active 
duty and that he had numerous periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) during that 
time.  Any records relating to this reported Reserves service 
therefore need to be obtained and any periods of ACDUTRA or 
INACDUTRA need to be verified.

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, supra.  The threshold for finding 
a link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

The Veteran has claimed to suffer from bilateral tinnitus and 
bilateral hearing loss since being exposed to acoustic trauma at 
the firing range and from helicopters during service.  A November 
2000 VA audiological treatment note reflects a diagnosis of 
bilateral sensorineural hearing loss but did not detail the 
specific audiological thresholds.  He has not been afforded a VA 
audiological examination.  

Partially in response to the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued Training 
Letter No. 09-05 (Aug. 5, 2009) recently superseded by Training 
Letter 10-02, which discusses how to request medical opinions for 
claimed hearing loss and tinnitus, as well as the need to ensure 
the accuracy of any completed VA examination reports and medical 
opinions.  In light of the above, the Board finds that a VA 
examination and medical opinion explicitly addressing the medical 
relationship, if any, between the claimed hearing loss and 
tinnitus and likely in-service noise exposure during active duty 
service or any period(s) of ACDUTRA and/or INACDUTRA-that is 
supported by fully-stated rationale, would be helpful in 
resolving the claims for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Private treatment records establish that the Veteran has been 
diagnosed with COPD and diabetes mellitus.  He testified during 
his March 2010 hearing that a routine physical examination 
conducted in 1961 found "spots on his lungs" and that he was 
exposed to both herbicides and asbestos during service.  An April 
1995 private pulmonary function test (PFT) reflects his reports 
of smoking half a pack of cigars for the past 40 years and that 
he used "a lot" of lead dye during his work in the greeting 
card industry.  He also reported tearing buildings down and that 
he was around "a lot of saw dust and other chemicals".  A VA 
examination is necessary to determine the nature and etiology of 
his diagnosed COPD and diabetes mellitus.  [Parenthetically, the 
Board notes that 38 C.F.R. § 3.300 (2009) bars service connection 
for disabilities claimed as due to a veteran's use of tobacco 
products during service for claims received after June 9, 1998.]

In addition, the Veteran has claimed that his exposure to 
asbestos during his active duty service and his service in the 
Reserves led to his COPD.  Here, he alleges that when simulating 
Vietnam combat missions he was exposed to the same herbicides 
that were sprayed in Vietnam.

Cases involving a claim of entitlement based on asbestos exposure 
in military service as the cause of current disability, the claim 
must be analyzed under VA administrative protocols.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 
(1997).  However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 
11, 1988) provides guidelines for considering compensation claims 
based on exposure to asbestos.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 9 (September 29, 2006).  These protocols require VA to 
determine whether military records demonstrate asbestos exposure 
during service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  

The Veteran should be asked to provide information of pre-service 
and post-service evidence of occupational or other asbestos 
exposure.  The Board reminds the Veteran that the duty to assist 
is not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In addition, the service department 
should be asked whether the Veteran was exposed to asbestos in 
service.

In addition, the Veteran testified during his March 2010 hearing 
that he currently received treatment at the VA for his bilateral 
hearing loss and tinnitus.  Treatment records dated through June 
2005 are located in the claims file.  As these records are 
relevant to the instant claim and have been adequately 
identified, they must be obtained prior to scheduling the Veteran 
for examination.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain copies of 
the Veteran's service treatment records and 
Official Military Personnel File (OMPF) 
and/or Military Personnel Record Jacket 
(MPRJ) to ascertain and verify his dates of 
ACDUTRA and INACDUTRA during his Reserve 
service.  The record shows that the Veteran 
served in the Reserves with the 102nd 
Aviation Company in Kansas City, Missouri 
beginning in approximately October 1960.

In doing so, VA should contact the AR-
PERSCOM, the National Personnel Records 
Center (NPRC), Adjutant General of the State 
of Missouri, and the Department of the Army.  
In contacting any records custodian (AR-
PERSCOM, the service department, the Adjutant 
General, or the NPRC), VA should submit a 
copy of the Veteran's DD Forms 214.  

VA is reminded that it should continue 
efforts to procure the relevant records 
relating to the Veteran's Army Reserve 
service until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  To the best of it 
abilities, the RO should make a list of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the Army Reserve and provide it 
to each of the VA examiners.  Copies of all 
materials obtained should be associated with 
the file.

2.  Ask the U.S. Department of the Army to 
indicate whether the Veteran was exposed to 
asbestos and/or herbicides while on active 
duty, ACDUTRA or INACDUTRA.  If no such 
opinion can be given, the service department 
should so state.

3.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted or 
obtained in support of any claim for 
disability/supplemental income benefits from 
SSA.  If records are unavailable, SSA should 
so indicate.  If unsuccessful, the Veteran 
and his representative should be accorded the 
opportunity to furnish such records directly 
to VA.  All records/responses received should 
be associated with the claims file.

4.  Obtain from the VA Medical Center (VAMC) 
in Kansas City all outstanding pertinent 
records of evaluation and/or treatment, since 
June 17, 2005.  All records and/or responses 
received should be associated with the claims 
file.

5.  Send a questionnaire to the Veteran and 
his representative asking him to provide 
information on pre-service and post-service 
evidence of occupational or other asbestos 
exposure.  Then attempt to contact his former 
employer(s) and request copies of all 
available medical records and personnel 
records indicating the Veteran's job duties 
and any on-the-job exposure to asbestos.

6.  Following the completion of 1 through 5 
above, arrange for the Veteran to undergo a 
VA examination in accord with Training Letter 
No. 10-02, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the appellant, and 
the report of examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

In accord with Training Letter No. 10-02, the 
examiner should specifically indicate, with 
respect to each ear, whether the Veteran 
currently has tinnitus and hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  

If any hearing loss disability and/or 
tinnitus is diagnosed, also with respect to 
each ear, the examiner should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of injury or disease (to particularly 
include alleged in-service noise exposure) 
incurred or aggravated by (a) disease or 
injury during any period of active duty or 
active duty for training (ACDUTRA) during 
Army Reserve service; or (b) injury during a 
period of inactive duty for training 
(INACDUTRA) during Army Reserve service.  If 
tinnitus is associated with conditions other 
than hearing loss, the audiologist must 
indicate that the complaint of tinnitus 
requires referral to another provider 
(appropriate provider to be determined by the 
VAMC, Compensation & Pension (C&P) Director 
or other responsible person as with 
contractors) for determination of etiology.

The examiner should set forth all examination 
findings meeting the provisions of Training 
Letter No. 10-02, along with a complete 
rationale for the conclusions reached, in a 
printed report.

7.  Following the completion of 1 through 5 
above, arrange for the Veteran to undergo a 
respiratory examination to determine whether 
his diagnosed COPD is related to active duty 
service or ACDUTRA.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include PFTs and a computed 
tomography (CT) scan, if deemed necessary) 
should be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report) and all 
clinical findings should be reported in 
detail.

For any respiratory disability found on 
examination, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated by (a) disease or injury during 
any period of active duty for training 
(ACDUTRA) during Army Reserve service; or (b) 
injury during a period of inactive duty 
training (INACDUTRA) during  Army Reserve 
service.  In particular, the examiner should 
indicate whether the Veteran's diagnosed 
respiratory disability was related to his 
purported in-service asbestos exposure or 
whether it is related to the Veteran's 
history of cigar smoking.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

8.  Following the completion of 1 through 5 
above, afford the Veteran an examination to 
determine whether his diagnosed diabetes 
mellitus is related to active duty service or 
ACDUTRA.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that his diagnosed 
diabetes mellitus had its onset in service or 
is otherwise related to a disease or injury 
in active duty service or ACDUTRA.  In 
particular, the examiner should indicate 
whether the Veteran's diabetes mellitus is 
related to his purported in-service exposure 
to herbicides.  The Board notes that the 
Veteran's claimed exposure to herbicides 
during active duty service has not been 
verified.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

9.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


